Judge Phillips
dissenting.
In my opinion Chapter 539 does not violate the North Carolina Constitution, Art. II, Sec. 24, because it would merely restrict the use of the street, not close it. When a street is “closed,” the public is deprived of its use and title to the land comprising the right of way usually reverts to the abutting owners. G.S. 160A-299(c); 39 Am. Jur. 2d Highways, Streets, and Bridges Sec. 184 (1968). But instead of closing the street involved, Chapter 539 expressly permits its continued use as a way by the public, albeit in a restricted manner. Whether a way is a street is not determined by the unrestricted passage of motor vehicles over it, as the majority indicates. A street is but a public way or road in a city, town or village, Black’s Law Dictionary 1274 (5th ed. 1979), and streets for public use were established long before motor vehicles existed. The use of vehicles upon streets may be regulated, controlled and restricted, if done in a reasonable manner, 60 C.J.S. Motor Vehicles Sec. 31 (1969), and Chapter 539 is such a regulation, in my opinion. Glenn v. The Board of Education of Mitchell County, 210 N.C. 525, 187 S.E. 781 (1936) has no application, because the special act tested there did undertake to close the street by transferring the land involved to the school board; which, of course, would have prevented the public from using it as a way.